Case 2:21-cv-02920-GRB-SIL Document 14 Filed 08/10/21 Page 1 of 15 PageID #: 56




                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF NEW YORK


TIMOTHY DANIELS,

                  Plaintiff,
                                                    DEFENDANTS’ ANSWER TO
       v.                                           PLAINTIFF’S COMPLAINT

HOFSTRA UNIVERSITY, HERMAN                          Case No.: 2:21-cv-02920
BERLINER, BENJAMIN RIFKIN, and JOHN
and JANE DOES 1 – 5

                  Defendants.



       Defendants Hofstra University, Herman Berliner, and Benjamin Rifkin (each a

“Defendant” and collectively, “Defendants”), by their attorneys, Orrick, Herrington & Sutcliffe

LLP, respond to Plaintiff Timothy Daniels’s (“Plaintiff”) Complaint in the above-captioned matter

as follows:

                                 RESPONSE TO COMPLAINT

       I.      THE NATURE OF THIS ACTION

       1.      Defendants lack knowledge or information sufficient to form a belief as to the truth

of the allegations contained in Paragraph No. 1.

       2.      Defendants lack knowledge or information sufficient to form a belief as to the truth

of the allegations contained in Paragraph No. 2.

       3.      Defendants lack knowledge or information sufficient to form a belief as to the truth

of the allegations contained in Paragraph No. 3.

       4.      Defendants lack knowledge or information sufficient to form a belief as to the truth

of the allegations contained in Paragraph No. 4.

       5.      Defendants deny the allegations contained in Paragraph No. 5.
Case 2:21-cv-02920-GRB-SIL Document 14 Filed 08/10/21 Page 2 of 15 PageID #: 57




       6.      Defendants deny the allegations contained in Paragraph No. 6.

       7.      Defendants lack knowledge or information sufficient to form a belief as to the truth

of the allegations contained in Paragraph No. 7, except admit that Plaintiff has been a professor at

Hofstra University since 2005.

       8.      Defendants lack knowledge or information sufficient to form a belief as to the truth

of the allegations contained in Paragraph No. 8.

       9.      Defendants deny the allegations contained in Paragraph No. 9.

       10.     Defendants deny the allegations contained in Paragraph No. 10, except admit that

Plaintiff led a student research trip to Malaysia in June and July of 2019.

       11.     Defendants deny the allegations contained in Paragraph No. 11.

       12.     Defendants deny the allegations contained in Paragraph No. 12.

       13.     Defendants deny the allegations contained in Paragraph No. 13.

       14.     Defendants deny the allegations contained in Paragraph No. 14.

       15.     Defendants deny the allegations contained in Paragraph No. 15.

       16.     Defendants admit that Plaintiff has brought a complaint against Defendants under

various federal and state statutes. The remainder of Paragraph No. 16 states a legal conclusion to

which no response is required.

       17.     Defendants deny the allegations contained in Paragraph No. 17.

       18.     Paragraph No. 18 states a legal conclusion to which no response is required.

       II.     JURISDICTION AND VENUE

       19.     Paragraph No. 19 states a legal conclusion to which no response is required.

       20.     Paragraph No. 20 states a legal conclusion to which no response is required.

       21.     Paragraph No. 21 states a legal conclusion to which no response is required.




                                                   2
Case 2:21-cv-02920-GRB-SIL Document 14 Filed 08/10/21 Page 3 of 15 PageID #: 58




        III.   PROCEDURAL REQUIREMENTS

        22.    Defendants admit the allegations contained in Paragraph No. 22.

        23.    Defendants lack knowledge or information sufficient to form a belief as to the truth

of the allegations contained in Paragraph No. 23.

        24.    Defendants lack knowledge or information sufficient to form a belief as to the truth

of the allegations contained in Paragraph No. 24.

        IV.    PARTIES

        25.    Defendants lack knowledge or information sufficient to form a belief as to the truth

of the allegations contained in Paragraph No. 25.

        26.    Defendants deny the allegations contained in paragraph No. 26, except admit that

Hofstra University has employed Plaintiff since 2005.

        27.    Defendants deny the allegations contained in Paragraph No. 27 except that

Defendants aver that Plaintiff was granted tenure at Hofstra University, effective September 1,

2011.

        28.    Defendants lack knowledge or information sufficient to form a belief as to the truth

of the allegations contained in Paragraph No. 28.

        29.    Defendants admit the allegations contained in Paragraph No. 29.

        30.    Defendants admit the allegations contained in Paragraph No. 30.

        31.    Defendants deny the allegations contained in Paragraph No. 31, except aver that

Defendant Berliner was interim Provost from approximately January 2019 until approximately

August 2021.

        32.    Defendants admit the allegations contained in Paragraph No. 32.

        33.    Paragraph No. 33 states a legal conclusion to which no response is required.




                                                3
Case 2:21-cv-02920-GRB-SIL Document 14 Filed 08/10/21 Page 4 of 15 PageID #: 59




       34.     Defendants deny the allegations contained in Paragraph No. 34, except admit that

Defendant Rifkin was Dean of Hofstra’s College of Liberal Arts and Sciences between 2017 and

2020 and that Defendant Rifkin is currently a Professor of Russian and Comparative Literature,

Languages, and Linguistics at Hofstra University.

       35.     Defendants admit the allegations contained in Paragraph No. 35.

       36.     Paragraph No. 36 states a legal conclusion to which no response is required.

       37.     Defendants deny the allegations contained in Paragraph No. 37.

       38.     Defendants deny the allegations contained in Paragraph No. 38.

       39.     Defendants deny the allegations contained in Paragraph No. 39.

       40.     Defendants deny the allegations contained in Paragraph No. 40.

       V.      FACTS COMMON TO ALL CAUSES OF ACTION

       41.     Defendants lack knowledge or information sufficient to form a belief as to the truth

of the allegations contained in Paragraph No. 41.

       42.     Defendants lack knowledge or information sufficient to form a belief as to the truth

of the allegations contained in Paragraph No. 42.

       43.     Defendants lack knowledge or information sufficient to form a belief as to the truth

of the allegations contained in Paragraph No. 43, except aver that Plaintiff was granted tenure at

Hofstra University, effective September 1, 2011.

       44.     Defendants lack knowledge or information sufficient to form a belief as to the truth

of the allegations contained in Paragraph No. 44.

       45.     Defendants lack knowledge or information sufficient to form a belief as to the truth

of the allegations contained in Paragraph No. 45.




                                                4
Case 2:21-cv-02920-GRB-SIL Document 14 Filed 08/10/21 Page 5 of 15 PageID #: 60




       46.     Defendants lack knowledge or information sufficient to form a belief as to the truth

of the allegations contained in Paragraph No. 46.

       47.     Defendants admit the allegations contained in Paragraph No. 47.

       48.     Defendants lack knowledge or information sufficient to form a belief as to the truth

of the allegations contained in Paragraph No. 48.

       49.     Defendants lack knowledge or information sufficient to form a belief as to the truth

of the allegations contained in Paragraph No. 49.

       50.     Defendants lack knowledge or information sufficient to form a belief as to the truth

of the allegations contained in Paragraph No. 50.

       51.     Defendants lack knowledge or information sufficient to form a belief as to the truth

of the allegations contained in Paragraph No. 51.

       52.     Defendants lack knowledge or information sufficient to form a belief as to the truth

of the allegations contained in Paragraph No. 52, except admit. that Hofstra University was

awarded a $25,000 research grant and aver that the grant was approved on April 19, 2019.

       53.     Defendants deny the allegations contained in Paragraph No. 53.

       54.     Defendants deny the allegations contained in Paragraph No. 54.

       55.     Defendants lack knowledge or information sufficient to form a belief as to the truth

of the allegations contained in Paragraph No. 55.

       56.     Defendants admit the allegations contained in Paragraph No. 56.

       57.     Defendants deny the allegations contained in Paragraph No. 57.

       58.     Defendants deny the allegations contained in Paragraph No. 58.

       59.     Defendants deny the allegations contained in Paragraph No. 59.




                                                5
Case 2:21-cv-02920-GRB-SIL Document 14 Filed 08/10/21 Page 6 of 15 PageID #: 61




         60.   Defendants lack knowledge or information sufficient to form a belief as to the truth

of the allegations contained in Paragraph No. 60 except that Defendants admit that a conversation

took place on or about July of 2019 between Defendant Rifkin, Terri Shapiro, a faculty union

representative, and Plaintiff.

         61.   The allegations contained in Paragraph No. 61 refer to a document which speaks

for itself.

         62.   Defendants deny the allegations contained in Paragraph No. 62.

         63.   Defendants lack knowledge or information sufficient to form a belief as to the truth

of the allegations contained in Paragraph No. 63.

         64.   Defendants admit that meeting occurred on or about July 23, 2019. Defendants

deny the remaining allegations contained in Paragraph No. 64.

         65.   Defendants deny the allegations contained in Paragraph No. 65.

         66.   Defendants deny the allegations contained in Paragraph No. 66.

         67.   Defendants deny the allegations contained in Paragraph No. 67.

         68.   Defendants deny the allegations contained in Paragraph No. 68.

         69.   Defendants deny the allegations contained in Paragraph No. 69.

         70.   Defendants deny the allegations contained in Paragraph No. 70.

         71.   The allegations contained in Paragraph No. 71 refer to a document which speaks

for itself.

         72.   Defendants deny the allegations contained in Paragraph No. 72.

         73.   Defendants deny the allegations contained in Paragraph No. 73, except aver that

the acting and permanent Chair positions came with stipends.




                                                6
Case 2:21-cv-02920-GRB-SIL Document 14 Filed 08/10/21 Page 7 of 15 PageID #: 62




         74.   Defendants lack knowledge or information sufficient to form a belief as to the truth

of the allegations contained in Paragraph No. 74.

         75.   Defendants admit the allegations contained in Paragraph No. 75.

         76.   Defendants deny the allegations contained in Paragraph No. 76.

         77.   The allegations contained in Paragraph No. 77 refer to a document which speaks

for itself.

         78.   The allegations contained in Paragraph No. 78 refer to a document which speaks

for itself.

         79.   The allegations contained in Paragraph No. 79 refer to a document which speaks

for itself.

         80.   Defendants deny the allegations contained in Paragraph No. 80.

         81.   Defendants deny the allegations contained in Paragraph No. 81.

         82.   The allegations contained in Paragraph No. 82 refer to a document which speaks

for itself.

         83.   The allegations contained in Paragraph No. 83 refer to a document which speaks

for itself.

         84.   Defendants deny the allegations contained in Paragraph No. 84.

         85.   Defendants admit the allegations contained in Paragraph No. 85.

         86.   Defendants deny the allegations contained in Paragraph No. 86.

         87.   Defendants deny the allegations contained in Paragraph No. 87.

         88.   The allegations contained in Paragraph No. 88 refer to a document which speaks

for itself.

         89.   Defendants deny the allegations contained in Paragraph No. 89.




                                                7
Case 2:21-cv-02920-GRB-SIL Document 14 Filed 08/10/21 Page 8 of 15 PageID #: 63




         90.    Defendants deny the allegations contained in Paragraph No. 90.

         91.    The allegations contained in Paragraph No. 91 refer to a document which speaks

for itself.

         92.    Defendants deny the allegations contained in Paragraph No. 92.

         93.    Defendants deny the allegations contained in Paragraph No. 93.

         94.    Defendants deny the allegations contained in Paragraph No. 94.

         95.    Defendants deny the allegations contained in Paragraph No. 95.

         96.    Defendants deny the allegations contained in Paragraph No. 96, except admit that

Plaintiff notified Hofstra on February 24, 2021 that he wanted to be considered for the Chair of

Anthropology position.

         97.    Defendants deny the allegations contained in Paragraph No. 97.

         98.    Defendants deny the allegations contained in Paragraph No. 98.

         99.    Defendants deny the allegations contained in Paragraph No. 99.

         100.   Defendants deny the allegations contained in Paragraph No. 100.

         101.   Defendants admit the allegations contained in Paragraph No. 101.

         102.   Defendants deny the allegations contained in Paragraph No. 102.

         103.   Defendants deny the allegations contained in Paragraph No. 103.

         104.   Defendants deny the allegations contained in Paragraph No. 104.

         105.   Defendants deny the allegations contained in Paragraph No. 105.

         106.   Defendants deny the allegations contained in Paragraph No. 106.

         107.   Defendants lack knowledge or information sufficient to form a belief as to the truth

of the allegations contained in Paragraph No. 107.




                                                 8
Case 2:21-cv-02920-GRB-SIL Document 14 Filed 08/10/21 Page 9 of 15 PageID #: 64




       108.   Defendants lack knowledge or information sufficient to form a belief as to the truth

of the allegations contained in Paragraph No. 108.

       109.   Defendants lack knowledge or information sufficient to form a belief as to the truth

of the allegations contained in Paragraph No. 109.

       110.   Defendants deny the allegations contained in Paragraph No. 110.

       111.   Defendants lack knowledge or information sufficient to form a belief as to the truth

of the allegations contained in Paragraph No. 111.

       112.   Defendants deny the allegations contained in Paragraph No. 112.

       113.   Defendants deny the allegations contained in Paragraph No. 113.

       114.   Defendants lack knowledge or information sufficient to form a belief as to the truth

of the allegations contained in Paragraph No. 114.

       115.   Defendants deny the allegations contained in Paragraph No. 115.

       116.   Defendants deny the allegations contained in Paragraph No. 116.

       117.   Defendants lack knowledge or information sufficient to form a belief as to the truth

of the allegations contained in Paragraph No. 117.

       118.   Defendants lack knowledge or information sufficient to form a belief as to the truth

of the allegations contained in Paragraph No. 118.

       119.   Defendants lack knowledge or information sufficient to form a belief as to the truth

of the allegations contained in Paragraph No. 119.

       120.   Defendants deny the allegations contained in Paragraph No. 120.

       121.   Defendants deny the allegations contained in Paragraph No. 121.

       122.   Defendants lack knowledge or information sufficient to form a belief as to the truth

of the allegations contained in Paragraph No. 122.




                                               9
Case 2:21-cv-02920-GRB-SIL Document 14 Filed 08/10/21 Page 10 of 15 PageID #: 65




          123.   Defendants lack knowledge or information sufficient to form a belief as to the truth

 of the allegations contained in Paragraph No. 123.

          124.   Defendants lack knowledge or information sufficient to form a belief as to the truth

 of the allegations contained in Paragraph No. 124.

          125.   Defendants deny the allegations contained in Paragraph No. 125.

          126.   Defendants deny the allegations contained in Paragraph No. 126, except aver that

 an event on campus took place in October 2020.

          127.   Defendants deny the allegations contained in Paragraph No. 127.

          128.   Defendants deny the allegations contained in Paragraph No. 128.

          129.   Defendants deny the allegations contained in Paragraph No. 129.

          130.   Defendants deny the allegations contained in Paragraph No. 130.

          131.   Defendants deny the allegations contained in Paragraph No. 131.

          132.   Defendants deny the allegations contained in Paragraph No. 132.

          133.   The allegations contained in Paragraph No. 133 refer to a document which speaks

 for itself, except Defendants admit that in or around December 2020, the Black Faculty Council

 held a meeting with Berliner and other administrators.

          134.   The allegations contained in Paragraph No. 134 refer to a document which speaks

 for itself.

          135.   Defendants deny the allegations contained in Paragraph No. 135.

          136.   Defendants deny the allegations contained in Paragraph No. 136.

          137.   Defendants deny the allegations contained in Paragraph No. 137.

          138.   Defendants deny the allegations contained in Paragraph No. 138.

          139.   Paragraph No. 139 states a legal conclusion to which no response is required.




                                                  10
Case 2:21-cv-02920-GRB-SIL Document 14 Filed 08/10/21 Page 11 of 15 PageID #: 66




        140.    Defendants deny the allegations contained in Paragraph No. 140.

        141.    Defendants deny the allegations contained in Paragraph No. 141.

                        FIRST COUNT AGAINST ALL DEFENDANTS
                            (Discrimination in Violation of Title VII)

        142.    Defendants incorporate by reference and re-allege as though fully set forth herein

 its responses to the allegations set forth in Paragraph Nos. 1 through 141.

        143.    Defendants deny the allegations contained in Paragraph No. 143.

        144.    Defendants deny the allegations contained in Paragraph No. 144.

        145.    Defendants deny the allegations contained in Paragraph No. 145.

        146.    Defendants deny the allegations contained in Paragraph No. 146.

                      SECOND COUNT AGAINST ALL DEFENDANTS
                              (Retaliation under Title VII)

        147.    Defendants incorporate by reference and re-allege as though fully set forth herein

 its responses to the allegations set forth in Paragraph Nos. 1 through 146.

        148.    Defendants deny the allegations contained in Paragraph No. 148.

        149.    Defendants deny the allegations contained in Paragraph No. 149.

                       THIRD COUNT AGAINST ALL DEFENDANTS
                          (Race Discrimination under Section 1981)

        150.    Defendants incorporate by reference and re-allege as though fully set forth herein

 its responses to the allegations set forth in Paragraph Nos. 1 through 149.

        151.    Defendants deny the allegations contained in Paragraph No. 151.

        152.    Defendants deny the allegations contained in Paragraph No. 152.

        153.    Defendants deny the allegations contained in Paragraph No. 153.

        154.    Defendants deny the allegations contained in Paragraph No. 154.

        155.    Defendants deny the allegations contained in Paragraph No. 155.



                                                 11
Case 2:21-cv-02920-GRB-SIL Document 14 Filed 08/10/21 Page 12 of 15 PageID #: 67




                      FOURTH COUNT AGAINST ALL DEFENDANTS
                             (Retaliation under Section 1981)

        156.    Defendants incorporate by reference and re-allege as though fully set forth herein

 its responses to the allegations set forth in Paragraph Nos. 1 through 155.

        157.    Defendants deny the allegations contained in Paragraph No. 157.

        158.    Defendants deny the allegations contained in Paragraph No. 158.

                       FIFTH COUNT AGAINST ALL DEFENDANTS
           (Race, Color, Sex and Religion Discrimination in Violation of the NYSHRL)

        159.    Defendants incorporate by reference and re-allege as though fully set forth herein

 its responses to the allegations set forth in Paragraph Nos. 1 through 158.

        160.    Paragraph No. 160 states a legal conclusion to which no response is required.

        161.    Defendants deny the allegations contained in Paragraph No. 161.

        162.    Defendants deny the allegations contained in Paragraph No. 162.

                       SIXTH COUNT AGAINST ALL DEFENDANTS
                            (Retaliation in violation of NYSHRL)

        163.    Defendants incorporate by reference and re-allege as though fully set forth herein

 its responses to the allegations set forth in Paragraph Nos. 1 through 162.

        164.    Paragraph No. 164 states a legal conclusion to which no response is required.

        165.    Defendants deny the allegations contained in Paragraph No. 165.

                                    VICARIOUS LIABILITY

        166.    Paragraph No. 166 states a legal conclusion to which no response is required.

                                     PUNITIVE DAMAGES

        167.    Defendants admit that Plaintiff has brought claims for damages. The remainder of

 Paragraph No. 167 states a legal conclusion to which no response is required.




                                                 12
Case 2:21-cv-02920-GRB-SIL Document 14 Filed 08/10/21 Page 13 of 15 PageID #: 68




                                   AFFIRMATIVE DEFENSES

         Without waiving or excusing Plaintiff’s burden of proof, or admitting that Defendants have

 any burden of proof, Defendants hereby assert the affirmative defenses as set forth below.

 Defendants reserve the right to amend this Answer, add or supplement with additional or other

 affirmative defenses, delete or withdraw defenses, and/or add other claims as may become known.

                                FIRST AFFIRMATIVE DEFENSE

         Plaintiff’s complaint, in whole or in part, fails to state a claim upon which any relief may

 be granted.

                              SECOND AFFIRMATIVE DEFENSE

         Plaintiff’s alleged damages were caused by his own conduct and not any wrongful conduct

 on the part of Defendants.

                               THIRD AFFIRMATIVE DEFENSE

         Plaintiff did not suffer any damages legally attributable to any action taken by Defendants.

                              FOURTH AFFIRMATIVE DEFENSE

         Plaintiff’s claims are barred in whole or in part by the statute of limitations applicable to

 his respective claims.

                                FIFTH AFFIRMATIVE DEFENSE

         Some or all of Plaintiff’s claims are barred because Defendants’ conduct with respect to

 Plaintiff was justified, effected in good faith, without malice, spite or conscious, reckless, or

 negligent disregard of Plaintiff’s rights, if any, and without improper purpose or ill-will of any

 kind.

                                SIXTH AFFIRMATIVE DEFENSE

         The individually named defendants cannot be held liable for the conduct alleged by




                                                   13
Case 2:21-cv-02920-GRB-SIL Document 14 Filed 08/10/21 Page 14 of 15 PageID #: 69




 Plaintiff.

                               SEVENTH AFFIRMATIVE DEFENSE

         Plaintiff’s claims are barred in whole or in part by Plaintiff’s failure to adequately and

 timely exhaust his administrative remedies.

                                          *      *        *


 Dated: August 10, 2021                              ORRICK, HERRINGTON & SUTCLIFFE LLP



                                                      By: /s/ Jill Rosenberg
                                                      Jill Rosenberg
                                                      Alex Mitchell
                                                      51 West 52nd Street
                                                      New York, NY 10019-6142
                                                      T: 212-506-5000
                                                      F: 212-506-5151
                                                      jrosenberg@orrick.com
                                                      amitchell@orrick.com

                                                      Attorneys for Defendants
                                                      HOFSTRA UNIVERSITY, HERMAN
                                                      BERLINER, and BENJAMIN RIFKIN




                                                 14
Case 2:21-cv-02920-GRB-SIL Document 14 Filed 08/10/21 Page 15 of 15 PageID #: 70




                                  CERTIFICATE OF SERVICE

        I hereby certify that on August 10, 2021, copy of the foregoing document was filed

 electronically. Notice of this filing will be sent by e-mail to all parties by operation of the Court’s

 electronic filing system or by regular first-class mail to counsel unable to accept electronic filing.

 Parties may access this filing through the Court’s CM/ECF system.


                                                By:     /s/ Jill Rosenberg




                                                   15
